Epperson, O.
The plaintiff was a chambermaid in the employ of the defendant, who was the owner and proprietor of a hotel. Plaintiff and other employees were required to take their meals in the kitchen, which they reached by taking the elevator to the basement, thence walking up a flight of stairs. The elevator had two compartments; one used for passengers, and below that was a cage used for freight. By reason of the peculiar construction of the elevator and shaft, the passenger compartment did not reach the floor of the basement, so that plaintiff and her fellow servants would ride in the freight cage. The floor of this did not go to a level with the basement floor, but reached within 22 inches of the same. In leaving this freight elevator, the employees would step first upon a substantial board step 15 inches wide and 8 inches below the floor of the elevator, thence to the floor of the basement. . Plaintiff charges defendant with carelessness on account of his failure to provide a sufficient light in the basement, on account of which negligence she slipped and sprained her ankle, and was otherwise severely injured. There was an *190electric light bulb in the basement, which was sufficient to furnish light, but at the time of the accident it was not lighted. She sued to recover damages, and obtained judgment in the court below, from which defendant appeals.
On direct examination the plaintiff testified, substantially, that, when she stepped from the elevator upon the board step, she slipped and sprained her ankle. On cross-examination she described the event in detail as follows: “Q. You were in a hurry to get out? A. We were in a hurry. Q. You slipped on this board that is 15 inches wide? A. Yes, sir. Q. Did you slip off of the board onto the floor? A. No; I slipped on the board. Q. You did not slip from the board onto the floor? A. No; I came near falling.- Q. You did not fall? A. No; I didn’t fall, but I came near falling.” There is no evidence in the record that there were any obstructions in the elevator or upon the step on which the plaintiff slipped, nor that the step was out of repair or that any unusual conditions whatever prevailed. Plaintiff had been in the habit of going to the basement in this manner at least three times a day for ten months, and frequently she would find the basement dark. The usual conditions were not such that a light was required for the safe passage of one familiar with the premises. The plaintiff’s injury was received when she stepped down but eight inches upon a step with which she was familiar. The sum of the evidence intended-to connect the alleged carelessness with the injury is that the basement was dark, and that the plaintiff slipped and sprained her ankle. There is no evidence indicating that the darkness was responsible for the injury. The alleged carelessness has not been shown to be the proximate cause of the injury sustained. Upon the conclusion of plaintiff’s evidence, the defendant moved the court for a directed verdict. The court erred in refusing this instruction, and we recommend that the judgment of the district court be reversed and the cause remanded for further proceedings.
Duffie and Good, GO., concur.
*191- By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is reversed and this cause remanded for further proceedings.
Reversed.